UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1650



JIA QING WANG,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-977-545)


Submitted:   January 31, 2008           Decided:    February 22, 2008


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Brown, New York, New York, for Petitioner.       Peter D.
Keisler, Assistant Attorney General, Barry J. Pettinato, Assistant
Director, Carmel A. Morgan, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jia Qing Wang, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration Appeals (“Board”) denying his motion to reopen removal

proceedings based upon changed circumstances. We have reviewed the

administrative record and the Board’s order and conclude the Board

did not abuse its discretion.    8 C.F.R. § 1003.2(a) (2007); INS v.

Doherty, 502 U.S. 314, 323-24 (1992); Nibagwire v. Gonzales, 450

F.3d 153, 156 (4th Cir. 2006).    Accordingly, we deny the petition

for review for the reasons stated by the Board.    Wang v. Mukasey,

No. A77-977-545 (B.I.A. June 14, 2007). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                    PETITION DENIED




                                 - 2 -